     Case 1:20-cv-00406-NONE-BAM Document 11 Filed 04/15/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES LUEDTKE,                                     Case No. 1:20-cv-00406-BAM (PC)
12                       Plaintiff,                      FINDINGS AND RECOMMENDATIONS
                                                         REGARDING PLAINTIFF’S MOTION FOR
13            v.                                         PRELIMINARY INJUNCTION
14    CIOLLI, et al.,                                    (ECF No. 10)
15                       Defendants.                     FOURTEEN (14) DAY DEADLINE
16

17

18          Plaintiff James Luedtke (“Plaintiff”) is a federal prisoner proceeding pro se and in forma

19   pauperis in this action filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

20   Narcotics, 403 U.S. 388 (1971). Plaintiff initiated this action on March 19, 2020. (ECF No. 1.)

21   Plaintiff has not yet submitted a completed application to proceed in forma pauperis, (see ECF

22   No. 9), and the complaint has not yet been screened.

23          On April 14, 2020, Plaintiff filed the instant motion for a court order. (ECF No. 10.)

24   Plaintiff alleges that inmates at his current institution are being served food that is inedible and

25   does not meet the minimum daily calorie requirements for inmates. Plaintiff further alleges that

26   beginning April 1, 2020, Defendant Ciolli and other BOP staff have reduced calories from 1200

27   calories per inmate per day, to 800 calories per inmate per day, as a result of austerity measures

28   related to the coronavirus. Plaintiff requests that the Court “order the modification of 28 C.F.R.
                                                         1
     Case 1:20-cv-00406-NONE-BAM Document 11 Filed 04/15/20 Page 2 of 4

 1   547 to require the Bureau of Prisons to provide each prisoner with 2000 calories per day, and that

 2   the modification include the requirement that any and all food and drink served to prisoners by

 3   the Bureau of Prisons meet any and all guidelines and standards set by the USDA.” (Id. at 3.)

 4   Plaintiff also requests the appointment of a special master to this case, and the appointment of an

 5   independent (non-Bureau of Prisons employee) certified dietitian to oversee food service at USP

 6   Atwater. (Id. at 3–4.)

 7          The Court construes the motion as a motion for preliminary injunction.

 8   I.     Motion for Preliminary Injunction

 9          “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter

10   v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (citation omitted). “A plaintiff seeking a

11   preliminary injunction must establish that he is likely to succeed on the merits, that he is likely to

12   suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in his

13   favor, and that an injunction is in the public interest.” Id. at 20 (citations omitted). An injunction

14   may only be awarded upon a clear showing that the plaintiff is entitled to relief. Id. at 22 (citation

15   omitted).

16          Federal courts are courts of limited jurisdiction and in considering a request for

17   preliminary injunctive relief, the Court is bound by the requirement that as a preliminary matter, it

18   have before it an actual case or controversy. City of L.A. v. Lyons, 461 U.S. 95, 102 (1983);

19   Valley Forge Christian Coll. v. Ams. United for Separation of Church & State, Inc., 454 U.S.

20   464, 471 (1982). If the Court does not have an actual case or controversy before it, it has no
21   power to hear the matter in question. Id. Requests for prospective relief are further limited by 18

22   U.S.C. § 3626(a)(1)(A) of the Prison Litigation Reform Act, which requires that the Court find

23   the “relief [sought] is narrowly drawn, extends no further than necessary to correct the violation

24   of the Federal right, and is the least intrusive means necessary to correct the violation of the

25   Federal right.”

26          Furthermore, the pendency of this action does not give the Court jurisdiction over prison
27   officials in general. Summers v. Earth Island Inst., 555 U.S. 488, 491–93 (2009); Mayfield v.

28   United States, 599 F.3d 964, 969 (9th Cir. 2010). The Court’s jurisdiction is limited to the parties
                                                        2
     Case 1:20-cv-00406-NONE-BAM Document 11 Filed 04/15/20 Page 3 of 4

 1   in this action and to the viable legal claims upon which this action is proceeding. Summers, 555

 2   U.S. at 491−93; Mayfield, 599 F.3d at 969.

 3           Plaintiff has not met the requirements for the injunctive relief he seeks in this motion. The

 4   Court is required to screen complaints brought by prisoners seeking relief against a governmental

 5   entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). Plaintiff’s

 6   complaint, or any portion thereof, is subject to dismissal if it is frivolous or malicious, if it fails to

 7   state a claim upon which relief may be granted, or if it seeks monetary relief from a defendant

 8   who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2); 28 U.S.C. § 1915(e)(2)(B)(ii).

 9           As Plaintiff’s complaint has not yet been screened, the Court cannot find that Plaintiff has

10   shown a likelihood of success on the merits. In addition, no defendant has been ordered served,

11   and no defendant has yet made an appearance. Thus, the Court at this time lacks personal

12   jurisdiction over Defendant Ciolli, any of his subordinates, and any other prison staff at Plaintiff’s

13   current institution who might be responsible for the type, quality, or quantity of food served to

14   inmates.

15           Further, Plaintiff alleges that these “coronavirus austerity measures” have been

16   implemented at all federal prisons in the United States, not just his current institution. To grant

17   Plaintiff’s request to modify a federal code to apply to all federal prisons is simply beyond the

18   scope of the Court’s current jurisdiction in this action.

19   II.     Recommendation

20           Accordingly, it is HEREBY RECOMMENDED that Plaintiff’s motion for preliminary
21   injunction, (ECF No. 10), be DENIED for lack of jurisdiction.

22           These Findings and Recommendation will be submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

24   (14) days after being served with these Findings and Recommendation, Plaintiff may file written

25   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

26   Findings and Recommendation.” Plaintiff is advised that failure to file objections within the
27   specified time may result in the waiver of the “right to challenge the magistrate’s factual

28   ///
                                                          3
     Case 1:20-cv-00406-NONE-BAM Document 11 Filed 04/15/20 Page 4 of 4

 1   findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

 2   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 3
     IT IS SO ORDERED.
 4

 5      Dated:    April 15, 2020                            /s/ Barbara   A. McAuliffe           _
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
